IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                       No. 00-31461
                                     Summary Calendar



       UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                  versus


       SEAN C. KEATING,

                                                            Defendant-Appellant.




                  Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 00-CR-50033-ALL

                                        May 29, 2001

Before GARWOOD, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

       Sean C. Keating appeals the sentence he received after he

pleaded          guilty    to   failing    to   pay    a     past    due   child   support

obligation for more than two years in an amount in excess of

$10,000, in violation of 18 U.S.C. § 228(a)(3). Keating’s argument

that       the    district      court   erred   when        it    used   the   enhancement

provision          for     minimal      planning      set        forth   in    U.S.S.G.   §


       *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2B1.1(b)(4)(A) lacks merit.      Under U.S.S.G. § 1B1.5(a) & (b)(1),

the   reference   in   section   2J1.1,    n.2   to   “§   2B1.1   (Larceny,

Embezzlement, and Other Forms of Theft)” must be taken as including

the    entire     section   2B1.1       guideline,    including      section

2B1.1(b)(4)(A).     Section 1B1.5(b)(2) does not apply because the

2J1.1 reference is not merely “[a]n instruction to use a particular

subsection or table from another offense guideline.”

      Although all failure-to-pay-child-support cases will involve

moving out of state and an accumulation of unpaid obligations,

Keating not only did not pay child support for more than four

years, but further, as the PSR also recited, “constantly moved

about, and . . . was usually paid cash by his employers in an

effort to conceal his whereabouts and to avoid garnishment of his

wages.”   There was no challenge to these factual recitals.            Thus,

the district court did not err when it enhanced Keating’s sentence.

United States v. Lage, 183 F.3d 374, 384 (5th Cir. 1999), cert.

Denied, 528 U.S. 1163 (2000).

                                 AFFIRMED




                                    2